Name: Council Regulation (EEC) No 1188/82 of 18 May 1982 amending Regulation (EEC) No 1080/77 on the supply of milk and certain milk products at reduced prices to schoolchildrenf
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 140/7 COUNCIL REGULATION (EEC) No 1188/82 of 18 May 1982 amending Regulation (EEC) No 1080/77 on the supply of milk and certain milk products at reduced prices to schoolchildren THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the reduction of the level of the contribution of the Member States brings with it an increase in the financial participation of the schoolchildren ; whereas in order to limit this participation, it is appropriate that the Community contribution be increased, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular the second paragraph of Article 26 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1080/77 (3), as last amended by Regulation (EEC) No 856/81 (4), provides for a Community contribution to be made to the financing of programmes in the Member States to supply milk and certain milk products at reduced prices to schoolchildren ; Whereas Article 2 (5) of Regulation (EEC) No 1080/77 provides that the financial contribution of the Member States must be at least 25 % of that of the Commu ­ nity ; whereas experience has shown that some Member States have difficulty in observing this figure ; whereas, in order to take account of these difficulties and introduce more flexibility into the operation of the scheme, the level of this contribution should be lowered ; Regulation (EEC) No 1080/77 shall be amended as follows : 1 . Article 1 (2) shall be replaced by the following : '2 . In the case of whole milk, the Community contribution shall be equal to 1 1 2-5 % of the target price of milk applicable to the milk year concerned.' 2 . In Article 2 (5), '25 % ' shall be replaced by * 12-5 % '. Article 2 This Regulation shall enter into force on 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 May 1982. For the Council The President P. de KEERSMAEKER 1 OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) See page 1 of this Official Journal . (3) OJ No L 131 , 26 . 5 . 1977, p . 8 . (4 OJ No L 90, 4 . 4 . 1981 , p . 16 .